UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8234


RICHARD JOSEPH RAMSEY,

                  Plaintiff - Appellant,

             v.

SECRETARY OF THE ARMY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02088-D)


Submitted:    March 19, 2009                 Decided:   April 13, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Joseph Ramsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard       Joseph    Ramsey      appeals      the   district    court’s

order   denying       his     petition      for   writ    of    mandamus.        We    have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for     the       reasons    stated      by    the    district     court.

Ramsey v. Secretary of the Army, No. 5:08-hc-02088-D (E.D.N.C.

Sept. 23, 2008).             We dispense with oral argument because the

facts   and    legal    contentions         are    adequately        presented    in    the

materials     before        the    court    and   argument      would    not     aid   the

decisional process.

                                                                                 AFFIRMED




                                             2